Citation Nr: 9924225	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to secondary service connection for a right 
ankle disability.

2.  Entitlement to secondary service connection for a right 
foot disability.

3.  Entitlement to secondary service connection for 
peripheral neuropathy.

4.  Entitlement to secondary service connection for a low 
back disability.

5.  Entitlement to an increased rating for residuals of an 
injury of the left knee with degenerative changes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
from two VA RO decisions.  In November 1989, the RO denied a 
rating in excess of 10 percent for residuals of an injury of 
the left knee with degenerative changes.  In April 1995, the 
RO denied secondary service connection for low back, right 
ankle, and right foot disabilities, and peripheral 
neuropathy.

The veteran's claims for service connection for a low back 
disability, a right ankle disorder, and a right foot 
disability are the subject of the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  There is no current competent medical evidence of 
peripheral neuropathy. 

2.  The veteran's service-connected residuals of an injury of 
the left knee with degenerative changes is manifested by 
secondary arthritic changes shown by X-ray with normal 
extension and flexion; there is no secondary instability or 
recurrent subluxation.
CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 10 percent for 
residuals of an injury of the left knee with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the RO denied 
these claims in November 1989 and April 1995, and the veteran 
has appealed.  In September 1997, the Board remanded the 
claims for additional development.  In December 1998, the RO 
affirmed its denials.

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  In addition, certain chronic diseases, including an 
organic disease of the nervous system, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998);  
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  The Board 
also notes that the U.S. Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

It should also be emphasized that a claim based on a 
secondary basis must be well-grounded, and in this regard, 
the Court has found that medical evidence of a link between a 
current disorder and a service-connected disability is 
necessary to well-ground such a claim.  Martin v. Derwinski, 
1 Vet. App. 411 (1991) (applying well-grounded requirement to 
claims based on secondary service connection under 38 C.F.R. 
§ 3.310(a)).  

Service medical records show that in May 1971 the veteran 
sought treatment for a fall from a loading platform which 
resulted in an injury below the left knee.  He was given an 
ace wrap and told to exercise.  He was apparently placed on 
light duty for two days.  In June 1971, he again sought 
treatment for left knee pain.  It was noted that his initial 
fall had been about six to eight feet.  The service medical 
records, including a report of a separation examination in 
July 1975, show no peripheral neuropathy. 

A review of post-service medical records shows that they 
include VA examination reports, dated in May 1976, April 
1986, February 1987, September 1994 and May 1998, as well as 
VA outpatient records, dated between 1981 and 1996.  There is 
no indication of evaluation or treatment for claimed 
peripheral neuropathy. 

A May 1998 VA peripheral nerves examination report shows that 
the assessment was that the veteran's pinprick examination 
was more consistent with radicular-type findings, although 
there could be an overlying peripheral neuropathy.   The 
veteran gave a history of favoring his right leg due to 
sciatic complaints, back pain, and left knee symptoms. 

The Board finds that the veteran's claim for service 
connection for peripheral neuropathy is not well grounded.  
The claims file does not contain competent evidence showing 
that the veteran has peripheral neuropathy.  In this regard, 
the veteran's May 1998 VA examination report shows that while 
the examiner stated that there could be an overlying 
peripheral neuropathy, the examiner recommended that an 
electromyograph (EMG) be performed to clarify the proper 
diagnosis.  An EMG was subsequently administered.  However, 
an addendum to the examination report indicates that the EMG 
results were consistent with ongoing L5 radiculopathy.  
Therefore, there is no definitive diagnosis of peripheral 
neuropathy.  Without such a diagnosis, the claim of 
entitlement to service connection for peripheral neuropathy 
is not well grounded, to include on a direct basis, as 
secondary to a service-connected disability, and as 
aggravated by a service-connected disability.  There is also 
no medical evidence of a nexus between the veteran's 
neurological symptoms of the lower extremities and a left 
knee disorder.  In this regard, the May 1998 VA examiner 
suggested that there was a possibility of a causal link 
between the veteran's L5 radiculopathy or radiculopathy due 
to a low back disability and nerve entrapment of the left 
lower extremity; there is no medical opinion that suggests a 
causal relationship between the claimed peripheral neuropathy 
and arthritis of the left knee.  Accordingly, the claim for 
peripheral neuropathy must be denied.  See 38 C.F.R. 
§§ 3.303, 3.306, 3.310; Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Martin, Allen, supra.

The Board has considered the veteran's assertions to the 
effect that he has peripheral neuropathy, to include as a 
result of his service-connected left knee injury with 
degenerative changes.  However, the veteran, as a lay person 
untrained in the fields of medicine, is not competent to 
offer an opinion as to a diagnosis, or as to the etiology of 
the claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, this argument does not provide a factual 
predicate upon which service connection may be granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


II.  Increased Rating

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
injury of the left knee with degenerative changes is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the evidence of record, the Board 
finds that this evidence allows for a proper review of the 
veteran's claim and that no useful purpose would be served by 
remanding the veteran's claim for further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records show that he was 
treated for left knee pain between May and June of 1971 after 
he fell six to eight feet and landed on his left knee.  

A VA examination report, dated in September 1994, shows that 
the left knee had extension to 0 degrees, and flexion to 120 
degrees.  The left knee showed no instability.  An X-ray of 
the left knee was normal.  The relevant diagnosis was rule 
out chronic sprain, left medial collateral ligament.

VA outpatient reports, dated in 1995 and 1996, show several 
treatments for left knee pain.

A May 1998 VA examination report shows that the veteran 
complained of left knee pain, and intermittent mild swelling, 
popping and catching.  He indicated that the left knee did 
not give way or have significant locking.  On examination, 
the left knee had full active and passive ranges of motion.  
The left knee was tender with significant patellofemoral 
crepitation.  Gait was essentially normal.  Extensor hallucis 
longus function on the left was "3+ to 4/5."  X-rays of the 
left knee revealed some joint space narrowing and 
patellofemoral joint sclerosis.  There was some sclerosis of 
the medial and tibial plateau.  The relevant impression was 
mild left knee osteoarthritis.  The examiner indicated that 
the veteran was functioning quite well, overall.
 
A review of the veteran's written statements, and the 
transcript from his hearing, held in December 1995, shows 
that he argues that his left knee gives out, is unstable, has 
some limitation of motion, and is painful.  He also 
complained of occasional swelling and states that he 
sometimes wears a knee brace.  

The veteran's left knee arthritis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010, (traumatic arthritis), 
which is rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  

When there is arthritis and some limitation of motion, but 
the limited motion is not compensable under limitation-of-
motion codes, a 10 percent rating is assigned for each major 
joint or group of minor joints affected by such limitation. 
Id.  The knee joint is considered a major joint. 38 C.F.R. § 
4.45(f).  To receive a 20 percent rating due to loss of range 
of motion of the knee, flexion must be limited to 30 degrees, 
or extension must be limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC's 5260, 5261.  In this case, the May 1998 VA 
examination report indicates that the veteran has a full 
range of motion in his left knee.  See 38 C.F.R. § 4.71, 
Plate II (showing that normal extension and flexion of the 
knee is from 0 to 140 degrees).  The medical evidence clearly 
does not show a limitation of flexion or extension of the 
left knee to a degree that would support a rating in excess 
of 10 percent.  See 38 C.F.R. § 4.71a, DC's 5260, 5261. 

As noted above, the Board notes that VA is required to take 
pain symptoms and weakness into account, to the extent they 
are supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98 (Aug. 14, 1998).  However, the examiner 
described the veteran's left knee osteoarthritis as "mild," 
and there is no medical evidence of disuse atrophy or other 
objective indications to show that left knee arthritis is 
manifested by additional limitation of function to a degree 
that would support a rating in excess of 10 percent under the 
rating schedule.  It has been clinically shown that he has 
normal extension and flexion of the left knee.  There is no 
medical evidence of functional loss to support a conclusion 
that a rating in excess of 10 percent is warranted even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  The Board 
parenthetically notes that even if the results of the 
veteran's September 1994 VA examination report (which showed 
that the veteran head full extension and 120 degrees of 
flexion) were applied, this would not result in an evaluation 
in excess of 10 percent under DC 5260 or DC 5261, because the 
minimal amount of limitation that was reported falls far 
short of what is schedularly required for a higher rating.   

The Board notes that the veteran's left knee disability has 
also been rated by the RO under 38 C.F.R. § 4.71a, DC 5257.  
Under that code, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  However, the 
most recent evidence shows that the veteran's left knee 
disability is not productive of any recurrent subluxation or 
lateral instability.  Therefore, a separate rating of 10 
percent under DC 5257 is not warranted.

The Board notes that although a General Counsel Opinion has 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, there must be evidence of both arthritis and 
instability such that additional disability is shown.  If a 
veteran "does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned."  
VAOPGCPREC 23-97 (July 1, 1997).  In the absence of any 
competent evidence of instability there is no basis for a 
separate rating.  

As the benefit of the doubt doctrine is not applicable, and 
the claim for a rating in excess of 10 percent for a left 
knee disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for peripheral neuropathy is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of an injury of the left knee with degenerative changes, is 
denied.


REMAND

A review of the veteran's written statements, and the 
transcript from his hearing, held in December 1995, shows 
that he contends that he hurt his low back during service, 
or, in the alternative, that his low back disorder is 
secondary to his service-connected left knee disorder.  With 
regard to his other claims, he asserts that he has an altered 
gait due to left knee pain which has caused right ankle and 
foot disabilities.  A summary of the relevant medical 
evidence follows.

Service medical records do not show low back, right ankle, or 
right foot disorders.  The post-service medical evidence 
includes VA outpatient records, which are  remarkable for 
notations that the veteran underwent a diskectomy in about 
1985 after a CT scan revealed a torn disc, and reports from 
Dr. Imanuel, which show that the veteran sought treatment for 
right heel and ankle pain in 1994.  He gave a history of a 
left knee injury, which he believed was contributing to the 
pain in his right foot, as he favored that foot.  Moderately 
severe hallux abductovalgus was noted in the right foot, with 
bilateral hammertoes.  He was also noted to have right heel 
spur syndrome with associated plantar fasciitis.

Additional post-service medical evidence includes a letter 
from a private health care provider, John R. Pletnicks, II, 
M.D., dated in January 1995, in which Dr. Pletnicks states 
that the veteran tore his iliolumbar, sacroiliac and 
sacrosprisosus ligaments when he fell off a conveyor belt 
during service, and a May 1998 VA joints examination report, 
which reveals a diagnostic impression of chronic lower back 
pain with intermittent sciatica status post L4-5 diskectomy 
with L5-S1 degenerative disc disease.

The Board notes at the outset that, in the September 1997 
Board Remand, the RO was requested to schedule the veteran 
for VA orthopedic and neurological examinations, in part, for 
the purpose of addressing the question of whether his low 
back, right ankle, and/or right foot disabilities were caused 
or aggravated by a gait disturbance associated with the 
veteran's service-connected arthritis of the left knee.  
While both examinations were accomplished, the Board notes 
that the orthopedic examiner did not fully address the 
question at hand.  The physician merely indicated that the 
veteran could have favored his right leg due to "chronic 
nerve entrapment of the left lower extremity, thereby placing 
increased weight and stress about the right ankle and foot."  
It is not clear whether the veteran's left nerve entrapment 
is part of his low back or left knee disability or some other 
disability not at issue.  Moreover, while the latter examiner 
also indicated that it would be speculative to quantify the 
degree of disability attributable to a gait disturbance, he 
did not answer the questions presented: Whether it is at 
least as likely as not (a 50 % or greater likelihood) that 
the veteran's low back, right ankle, and/or right foot 
disabilities were caused or aggravated by a claimed gait 
abnormality associated with his service-connected arthritis 
of the left knee.  

The Court of Appeals for Veterans Claims has held that a 
remand by the Court or the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand orders 
and that such a remand imposes on the Secretary of Veterans 
Affairs a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  It is the 
Board's judgment that the veteran must be afforded another 
orthopedic examination that complies with the Board's remand 
orders.  Also, in view of the some of the recent neurological 
findings noted above, the Board finds that another 
neurological examination would be helpful in resolving the 
issues in appellate status.

The Board also observes that the veteran's service medical 
records do not show any findings for the low back, that he 
underwent a diskectomy in the mid-1980's, and that Dr. 
Pletnicks has essentially stated that the veteran injured his 
low back during service.  However, there is no indication 
that he reviewed the veteran's claims file prior to writing 
his letter, and his statement comes approximately 23 years 
after the injury in issue and is unenhanced by any additional 
medical comment.  The Board also notes that the claims file 
does not contain the records of treatment concerning the 
veteran's diskectomy in the mid-1980's, and that a February 
1987 VA examination report shows that the veteran stated that 
he had received low back treatment from Dr. Laird since 1976, 
and that he had been treated for a ruptured disc at the Cape 
Coral Hospital for six days in 1986.  These records are not 
currently associated with the claims file.

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992).  Accordingly, as it 
appears that medical reports exist which are not currently 
associated with the claims file and which are probative of 
the veteran's claim, the Board finds that a remand is 
necessary so that the RO may attempt to obtain such records. 

Therefore, this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all of the veteran's 
treatment records from Dr. Laird, and the 
Cape Coral Hospital.  Copies of all 
records obtained, and any notification of 
negative results, should be associated 
with the claims folder.

2.  The veteran must be afforded VA 
orthopedic and neurological examinations 
for the purpose of determining the nature 
and etiology of his low back, right ankle 
and right foot disabilities.  The claims 
file and a copy of this remand must be 
made available to the examiners for 
review.  The neurological and orthopedic 
physicians must opine whether it is at 
least as likely as not (a 50 % or greater 
likelihood) that the veteran's low back, 
right ankle disability, and/or right foot 
disabilities were caused or aggravated by 
a claimed gait abnormality associated 
with his service-connected arthritis of 
the left knee.  All indicated studies 
should be accomplished.

3.  After the action requested in the 
above paragraph has been completed, and 
after undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
low back disability, to include on a 
direct incurrence basis as well as 
secondary to a service-connected left 
knee disability, and the issues of 
secondary service connection for right 
ankle and right foot disorders on the 
basis of all the evidence of record, and 
all applicable laws, regulations, and 
case law.

If the benefit sought on appeal is not granted, the veteran 
should be furnished an appropriate supplemental statement of 
the case and be afforded the applicable opportunity to 
respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate dispositions warranted, either favorable or 
unfavorable.  No action is required of the veteran until he 
is notified.
The veteran is free to furnish additional evidence and 
argument while the case is in 




remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

